MEMORANDUM***
John Russell Sewald appeals pro se the district court’s judgment dismissing his action against defendant Pyatt and Silvestri alleging tortious interference with his attempts to discover who sent a piece of certified mail to defendant law firm.1 We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo and affirm the district court’s dismissal of Sewald’s action for failure to state a claim. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir.1988).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.


. The United States Postal Service’s motion for summary affirmance was granted on November 8, 2001.